Citation Nr: 1455628	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Appellant served in the U. S. Army Reserves, to include on active duty for training from June 23, 1978 to August 16, 1978; March 11, 1983 to May 18, 1983; and February 21, 1989 to March 27, 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2014, the Board remanded the appeal for further evidentiary development.  The claim was denied in an August 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System have been reviewed and considered.	


FINDING OF FACT

The Appellant's current tinnitus is not etiologically related to noise exposure that happened in the line of duty during active duty for training in the Army Reserves, and tinnitus is not otherwise etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2014, the Board remanded the case and directed the AOJ to obtain copies of the Appellant's service personnel records, including a request for clarification of the Appellant's military occupation during all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  The AOJ obtained service personnel records, which showed the Appellant's military occupation specialty on assignment during ACDUTRA.  However, as discussed below, the complete service records for the Appellant's periods of inactive duty are unavailable, and the AOJ notified the Appellant as to the unavailability of these records in accordance with 38 C.F.R. § 3.159(e).  However, the Appellant did not submit the outstanding records.  Accordingly, the AOJ was unable to obtain clarification of the Appellant's military occupation during all periods of active duty, ACDUTRA, and INACDUTRA.

The Board also directed the AOJ to furnish the Appellant with notice regarding how to establish service connection when the Appellant has served for periods of ACDUTRA, but the AOJ failed to adequately provide such notice.  See March 2014 VA letter to Appellant.  However, the purpose of this remand directive was to notify the Appellant that evidence was needed to show that noise exposure and/or acoustic trauma occurred in the line of duty during a period of ACDUTRA, and that evidence was needed to show a relationship between any such in-service noise exposure and the Appellant's current tinnitus.  

Significantly, the Appellant demonstrated actual knowledge of the evidence needed to substantiate his claim for service connection for tinnitus based on periods of ACDUTRA, as discussed below.  The Board also notes that the AOJ obtained service personnel records that show the Appellant's noise exposure in service and afforded the Appellant a VA examination to determine the etiology of his current tinnitus.  For these reasons, the purpose of the remand directive and the purpose of such notice have been satisfied, and the Board concludes that further remand of the case to furnish the Appellant with notice regarding how to establish service connection for tinnitus when the Appellant has served for periods of ACDUTRA would not result in the provision of new information to substantiate the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant).  

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Appellant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Appellant with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to the Appellant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter in April 2011.  In this letter, the Appellant was notified of how to substantiate a claim for service connection for tinnitus, information regarding the allocation of responsibility between the Appellant and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

The Board acknowledges that the Appellant has not been provided notice regarding how to establish service connection specifically based on service during periods of ACDUTRA.  However, in his March 2011 claim, the Appellant expressly argued that if an appellant claims that the tinnitus is the result of acoustic trauma in service and if this assertion can be reasonably supported by other evidence that would establish acoustic trauma, then a VA examination in warranted to obtain an opinion as to the etiology of the tinnitus.  The Appellant cited to Charles v. Principi, 16 Vet. App. 370 (2002), and argued that he was exposed to acoustic trauma in the Army National Guard because his military occupation specialty was combat engineer, and this resulted in his tinnitus.  See March 2011 claim.  The Appellant also expressly argued that if such evidence of in-service acoustic trauma was obtained, a medical opinion would be needed to determine etiology in order to substantiate his claim.  Id.  The Appellant therefore demonstrated actual knowledge of the evidence needed to substantiate his claim.  The Board also notes that in a March 2014 letter, the AOJ did ask the Appellant whether his claimed disability had its onset in or was aggravated during a period of ACDUTRA or INACDUTRA, and if so, to notify VA when the injury or disease occurred, the complete unit he was assigned to at the time of the incident, and whether at that time he was serving during a period of active duty, ACDUTRA, or INACDUTRA.  

For these reasons, and given the Appellant's demonstrated actual knowledge of the evidence needed to substantiate his claim, the Board finds that VA has complied with the duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and service personnel records have been obtained.  The Board notes that in the March 2011 claim, the Appellant expressly noted that he has received no treatment for tinnitus, and the Appellant has not identified any treatment for tinnitus to this date.  
Also, during the appeal period, the Appellant was afforded a VA examination in July 2014.  The VA examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination is adequate for purposes of determining service connection.

The Board acknowledges that the complete service records for the Appellant's periods of inactive duty are outstanding.  The record shows that the AOJ made attempts to obtain the complete service records from appropriate sources, and responses to these requests showed that such records were unavailable.  See March 2014 and April 2014 requests for records with responses.  The Board notes that the Appellant was provided notice as to the unavailability of these records in an April 2014 letter, pursuant to 38 C.F.R. § 3.159(e), and he did not submit the outstanding records.  Thus, no further action was required by VA. 

The Appellant has been provided every opportunity to identify or submit additional evidence to support his claim.  Accordingly, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish entitlement to service connection, the claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Appellant is certainly competent to report his symptoms of tinnitus, and the Appellant is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore the Board finds that the Appellant currently has tinnitus, and the first Shedden element, a present disability, is met.

"Active military, naval or air service" includes periods of ACDUTRA and INACDUTRA, during which an injury was incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The service personnel records show that the Appellant served as a carpenter and mason on assignment in June 1978 and August 1978 during a period of ACDUTRA.  Based on this evidence, the Board finds that circumstances of service are sufficient to support a finding that the Appellant was exposed to noise in service in the line of duty.  38 U.S.C.A § 1154; see also August 2014 supplemental statement of the case (RO's review of service personnel records revealed that Appellant's military occupation specialty was carpenter/masonry, and noted such specialty "is highly probable for noise exposure").  Accordingly, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

Regarding the third Shedden element, the Board finds that the preponderance of the evidence is against a finding that the Appellant's current tinnitus is related to service.  The Appellant is certainly competent to provide evidence as to his symptoms if tinnitus, to include whether there is continuity of symptomatology thereof.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board notes that the Appellant's reports regarding the date and circumstances of onset of his tinnitus have been inconsistent.  First, the Appellant argued that he was exposed to acoustic trauma in the Army National Guard because his military occupation specialty was combat engineer, and this resulted in his tinnitus.  See March 2011 claim.  The Appellant also reported that he experienced acoustic trauma being in field artillery, and he began experiencing tinnitus while in service and it has continued since service.  See August 2012 Form 9.  However, on VA examination in July 2014, the Appellant reported random occurring tinnitus and that he does not know when it started.  He reported onset "maybe during basic training."  The Board also notes that there is no evidence in the record of complaints of tinnitus until decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Appellant's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Because the Appellant's reports regarding the date and circumstances of onset of his tinnitus have been inconsistent, the Board finds that the Appellant is not a reliable historian.  Therefore, the Board finds that his report that tinnitus began in service and has continued since service is not credible and is of no probative value.  

Further, the determination as to the etiology of tinnitus is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Appellant's lay allegations as to the cause of his tinnitus are also not competent evidence, although the Appellant's competent observations may be useful to an expert in determining the etiology the Appellant's current tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Appellant has medical expertise in the field of audiology, the Appellant's lay opinion that his current tinnitus is related to noise exposure in service is of no probative value.   

The competent medical evidence in this case does not support a finding that the Appellant's tinnitus is related to service.  Of significant probative value is the July 2014 VA examination, as the examiner reviewed the claims file and based her opinion on her medical expertise, medical principles, and the Appellant's history and lay statements.  On examination in July 2014, the Appellant reported random occurring tinnitus and that he does not know when it started.  He reported onset "maybe during basic training."  He was unable to give a duration or frequency.  The examiner opined as follows:  

The tinnitus he reported is not consistent with tinnitus secondary to noise exposure.  He did not report any tinnitus during service or at discharge.  He has normal auditory thresholds today that are not worse than normal progression and test retest variability as compared to his entrance thresholds.  There is no evidence he suffered tinnitus or acoustic trauma during service.  Considering all the evidence the examiner cannot be 50% or more certain tinnitus resulted from military noise exposure.  There are multiple etiologies for tinnitus.

The Board acknowledges the VA examiner's differentiation between noise exposure and acoustic trauma.  The Board concludes that the determination as to existence of acoustic trauma is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Appellant's lay allegation as to the existence of acoustic trauma in service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because acoustic trauma is an injury that a lay person would not be able to diagnose without medical expertise, the Board defers to the VA examiner's expert opinion in determining whether acoustic trauma occurred following the Appellant's noise exposure in service.  The VA examiner determined that there was no acoustic trauma during service.  The VA examiner also determined that the Appellant's current tinnitus is not etiologically related to his noise exposure in service.  

Accordingly, the competent medical evidence does not support a finding that the Appellant's tinnitus is related to his noise exposure in service.  For these reasons, though the Appellant was exposed to noise during active service and currently has tinnitus, the Board finds that there is no relationship between the Appellant's current tinnitus and his in-service noise exposure.  Therefore, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met.  

For the above reasons, the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for tinnitus.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


